Exhibit 10.1

LOGO [g549472image001.jpg]

May 29, 2013

Via Personal Hand Delivery and Facsimile

Scott A. Caldwell

6596 Masters Drive

Reno, Nevada 89511

 

  Re: Separation and Settlement Agreement

Dear Scott:

This Separation and Settlement Agreement (the “Agreement”) will confirm our
mutual understanding and agreements regarding your separation, individually and
collectively, from Allied Nevada Gold Corp. (“Employer”) and its subsidiaries
and affiliates (collectively, with Employer the “Company”). This Agreement is
being executed to confirm the termination of that certain employment agreement
between you and Employer dated as of January 11, 2008 (the “Employment
Agreement”) by mutual agreement.

In order to effectuate a smooth transition and separation of your employment by
Employer, for good and valuable consideration, the sufficiency of which is
hereby agreed to and acknowledged, you and Employer hereby agree as follows:

1. Termination of Employment. Pursuant to the mutual agreement of you and
Employer, your employment by Employer shall be deemed to be terminated effective
as of April 2, 2013 (the “Termination Date”) and all related notice rights are
hereby waived. As of the Termination Date, you will be deemed to have ceased
employment with and to no longer hold any positions as an officer or director
with the Company (other than as a director of Employer until its Annual Meeting
of Stockholders on May 2, 2013 where you were not re-elected), including without
limitation all subsidiaries and affiliates.

2. Final Compensation.

(a) As soon as administratively practicable after the Termination Date, as
required by applicable law, Employer shall pay you all accrued but unpaid wages,
any earned but unused vacation days, subject to standard payroll deductions and
withholdings, and any previously unreimbursed business expenses incurred on
behalf of the Company, subject to the presentation of documentation therefor in
accordance with the Company’s regular reimbursement procedures and practices.
Any personal advances due to outstanding business-related expenses will be
deducted from the cash amounts otherwise due to you hereunder.

(b) Provided that you have not exercised the right of revocation set forth in
Section 9(c) of this Agreement, promptly after the 10th day after you have
executed this Agreement (but no later than June 15, 2013), Employer shall pay to
you in a lump sum $1,320,000, equal to two (2) times your annual base salary as
of the Termination Date.

 

LOGO [g549472image002.jpg]

 

1



--------------------------------------------------------------------------------

3. Full Payment. Notwithstanding anything to the contrary in Employment
Agreement, you hereby acknowledge and agree that other than the benefits and
awards set forth in the Employer’s Restricted Share Plan and in Sections 4 and 5
of this Agreement, the payments set forth in Section 2 this Agreement constitute
full and complete satisfaction of any and all amounts due and owing to you as a
result of your employment with Employer and the termination thereof and that you
are not entitled to, and will not receive, any other benefits or awards other
than those set forth in the Employer’s Restricted Share Plan and in Sections 4
and 5 of this Agreement.

4. Benefits.

(a) You and your dependents may make a timely election, effective as of the day
after the Termination Date, to continue your group medical and dental coverage
under Internal Revenue Code (the “Code”) section 4980B (“COBRA”) for a period of
18 months (or such longer period as may be required by COBRA) at the expense of
Employer up to a maximum of $36,000, subject to appropriate withholdings and
deductions.

(b) Your vested benefits in Employer’s qualified and non-qualified retirement
plans will be paid to you in accordance with the terms of the applicable plan.

5. Outstanding Equity Awards.

(a) As of the date of this Agreement, pursuant to Restricted Share Right Grant
Letter Agreements each dated as of March 10, 2010, February 25,
2011, February 23, 2012 and February 21, 2013 (the “Equity Award Agreements”),
you hold (i) performance-based restricted stock units convertible into shares of
common stock of Employer (“PSUs”) of which 94,595 PSUs are unvested, consisting
of 76,059 PSUs that are eligible to vest within two (2) years following the
Termination Date based upon the performance of the Company and compliance with
the terms of this Agreement (“Eligible PSUs”) and 18,536 PSUs which are not
eligible to vest within two (2) years following the Termination Date and are
hereby forfeited and cancelled; and (ii) an aggregate of 65,769 time-based
restricted stock units convertible into shares of common stock of Employer
(“RSUs”), of which 47,233 RSUs are eligible to vest within two (2) years
following the Termination Date based upon compliance with the terms of this
Agreement (“Eligible RSUs”) and 18,536 RSUs which will not vest within two
(2) years following the Termination Date and are hereby forfeited and cancelled.
The Eligible PSUs and RSUs shall continue to vest in a manner consistent with
and subject to the terms of the Employer’s Restricted Share Plan under which
such awards were issued and subject the performance of the Company and
compliance with the terms of this Agreement with respect to Eligible PSUs and
compliance with the terms of this Agreement with respect to Eligible RSUs.

(b) Notwithstanding anything to the contrary in Section 5(a) hereof, in the
event that you breach any of the terms or conditions of this Agreement,
including without limitation, the post-employment covenants set forth in
Section 10 hereof, then all then unvested PSUs and RSUs shall immediately and
automatically be forfeited and cancelled.

 

2



--------------------------------------------------------------------------------

6. Release. With the exception of any claim that the law precludes you from
waiving by agreement, you irrevocably and unconditionally release, acquit and
forever discharge Releasees (as hereinafter defined) from any and all charges,
complaints, claims, promises, agreements, controversies, liabilities,
obligations, damages, actions, causes of action, suits, rights, demands, costs,
losses, debts and expenses (including attorney’s fees and costs actually
incurred), of any nature whatsoever, known, whether based on contract, statute
or common law, or unknown which arise from any and all events occurring on or
before the date of this Agreement and which arise or relate in any way to your
employment by Employer, including without limitation, all claims arising from
actions or inactions by any of the Releasees. To the extent applicable law may
prohibit a waiver of claims under a particular statute, you acknowledge that you
have no valid claim under the statute. You do not waive or release (i) any
rights arising after the date of this Agreement; (ii) any obligations created by
or arising out of this Agreement; (iii) your right to indemnification for all
necessary expenditures or losses incurred by you in direct consequence of the
discharge of your duties for Employer pursuant to applicable law or any relevant
agreements or policies of Company; provided, however, that such right to
indemnification shall be subject to all applicable limitations under applicable
law and Employer’s constating documents and this Agreement shall not expand in
any way your right to indemnification; or (iv) any claims that are related to
your rights solely as a stockholder in Employer and arising after the date of
this Agreement and where such rights as a stockholder are unrelated in any way
to your prior employment by Employer or your actions as director of Employer. In
consideration for the foregoing, the Company does hereby irrevocably and
unconditionally release, acquit and forever discharge you, or your agents,
representatives, heirs, or beneficiaries, from any and all claims, known or
unknown, which the Company may have against you or your or your agents,
representatives, heirs, or beneficiaries, and that arise in any way out of the
Employment Agreement, your employment with Employer or serving as a member of
Employer’s board of directors; provided, however, that for the avoidance of
doubt, you acknowledge and agree that such release expressly excludes any claims
involving willful and intentional misconduct or fraud.

(a) Additional Scope of Release. In addition, and not by way of limitation, to
the broad and general release set forth above, you specifically acknowledge and
agree that by executing this Agreement you are releasing any claims against
Releasees for (i) disability discrimination in violation of the Americans with
Disabilities Act of 1990 (“ADA”) (42 U.S.C. §§ 12101), (ii) any violation of the
Civil Rights Act of 1964 (42 U.S.C. §§ 2000e, et. seq.)(“Title VII”), or the
Equal Pay Act of 1963 (29 U.S.C. § 2006(d)), (iii) any claims under 42 U.S.C.
Section 1981, (iv) claims under the Employee Retirement Income Security Act of
1974 (“ERISA”), (v) any claims under the Age Discrimination in Employment Act of
1967 (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”), the Family
and Medical Leave Act (29 U.S.C. § 2601, et. seq.)(“FMLA”), the Worker
Adjustment Retraining and Notification Act, Nevada Revised Statutes §§ 613.310
to 613.430 (Employment Discrimination, Harassment and Retaliation); Nevada
Revised Statutes §§ 608.005 to 608.195 (Payment and Collection of Wages and
Penalties); Nevada Revised Statutes §§ 618.005 to 618.936 (Nevada Occupational
Safety and Health Act); Nevada Genetic Information and Testing Law; Nevada Labor
Relations Laws; (vi) any claims under any state law, statute or ordinance,
including state equal opportunities for

 

3



--------------------------------------------------------------------------------

employment laws and fair employment and housing laws, any claims arising under
the Fair Labor Standards Act (29 U.S.C. § 201, et. seq.) and any similar state
statute, any wage, hour, tip or bonus claims arising under any federal, state or
local law, and (vii) any claim for retaliation, and any claims growing out of
any legal restriction on Releasees’ right to terminate or constructively
terminate its employees including, but not limited to, contract, tort, public
policy or wrongful discharge, which arise from any and all events occurring on
or before the date of this Agreement. This release shall also include claims for
interference with contract and/or prospective economic advantage and claims
relating to or arising from any right to purchase, or actual purchase of equity
or debt interests in Employer; provided, however, that this release shall
expressly exclude any of your rights relating to Eligible PSUs and Eligible
RSUs.

(b) Waiver of Unknown Claims. You and the Company expressly waive all rights
under Section 17.245 of the Nevada Revised Statutes, understanding and
acknowledging the significance of such specific waiver of Section 17.245, which
reads as follows:

When a release or a covenant not to sue or not to enforce judgment is given in
good faith to one of two or more persons liable in tort for the same injury … :
(a) It does not discharge any of the other tortfeasors from liability for the
injury … unless its terms so provide, but it reduces the claim against the
others to the extent of any amount stipulated by the release or the covenant, or
in the amount of the consideration paid for it, whichever is the greater[.]

This release includes, without limitation, all claims which you or the Company
do not know or suspect to exist in your favor at the time you sign this
Agreement.

(c) Affirmations. You affirm that you have reported all hours worked as of the
date of this Agreement and have been paid, all compensation, including wages,
overtime, bonuses, commissions, vacation pay, tips, penalties, fines, shares,
stock options, and/or other benefits and compensation to which you may be
entitled, other than the payments and benefits set forth in Sections 2(b) and 4
and the outstanding equity awards under Employer’s Restricted Share Plan set
forth in Section 5 of this Agreement. You agree that the foregoing payment,
along with any final wages paid to you, includes and exceeds all and other
compensation due and payable to you through the Termination Date. You also
affirm that you received all leave (paid or unpaid) to which you were entitled,
and/or that you were not denied requested leave (paid or unpaid) to which you
were entitled under the FMLA, the ADA, or any other applicable federal, state,
or local leave statute or law. You further affirm that you have no known
workplace injuries or occupational diseases for which you have not filed a claim
for workers’ compensation benefits. Further, you affirm that all of Employer’s
decisions regarding your pay and benefits through the Termination Date were not
discriminatory based on age, disability, race, color, sex, religion, national
origin, sexual orientation, Veteran status, or any other classification
protected by law.

(d) Mistake of Fact. You and the Company expressly assume the risk of any
mistake of fact in connection with the matters compromised herein or in regard
to facts relating thereto which are now unknown. In this connection, you and the
Company acknowledge and waive any provisions of law or statute which limit in
any way the giving of a general release.

 

4



--------------------------------------------------------------------------------

(e) Consideration. You recognize that the monies, benefits and treatment of
equity awards set forth in this Agreement constitute consideration for this
Release and you agree that you will not seek anything further from any Releasee;
provided, however, that nothing herein shall prevent you from exercising your
rights solely in your capacity as a stockholder of Employer for claims arising
after the date of this Agreement and where such rights as a stockholder are
unrelated in any way to your prior employment by Employer or your actions as
director of Employer. You recognize that you are bound by this Agreement and
that anyone who succeeds to your rights and responsibilities, such as your heirs
or the executor of your estate, is also bound. This Agreement is made for the
benefit of the Releasees, including the individuals and entities collectively
described herein, as well as all who succeed to their rights and
responsibilities, such as the successors and assigns of the corporate entities,
and the heirs and executors of the estates of the individuals collectively
referred to herein as Releasees.

(f) Definition of Releasee. As used in this Agreement, the term “Releasees”
shall include the Company, including without limitation Employer, and each of
the Company’s successors, assigns, heirs, agents, directors, board members,
officers, employees, insurers, former employees, employee benefit plans and
trusts, representatives, attorneys, parent or subsidiary entities, acquiring or
acquired entities, related entities (and agents, directors, officers, employees,
representatives and attorneys of such related entities), and all persons acting
by, through, under or in concert with any of them.

7. No Claims and Covenant Not to Sue. You represent and warrant that you have
not filed any complaints, claims, charges, appeals, or actions against Releasees
with any state, federal, or local agency or court and that you will not do so at
any time hereafter. Nothing in this Agreement shall be construed to prohibit you
from filing a charge or complaint with the Equal Employment Opportunity
Commission (EEOC), the National Labor Relations Board (NLRB), or any other
federal, state or local agency charged with the enforcement of any employment
laws, challenging the validity of this Agreement or participating in any
investigation or proceeding conducted by such agency. With regard to the release
of claims under the ADEA and the OWBPA, you may challenge the knowing and
voluntary nature of this release as it extends to such age discrimination
claims. However, you are hereby releasing and forever waiving any private right
to sue and any claim for or right to receive damages, monies or other
compensation that is granted or awarded by the EEOC, NLRB, or any other state,
federal or local governmental or administrative agency.

8. Recitals; Legal Representation; and Voluntary Execution. You understand and
agree that, you:

(a) have carefully read and fully understands all of the provisions of this
Agreement;

(b) are, through this Agreement, releasing Employer and the other Releasees from
any and all claims you may have against Employer and/or the other Releasees;

(c) are knowingly and voluntarily agreeing to all of the terms set forth in this
Agreement, and knowingly and voluntarily intend to be legally bound by the same;
and

 

5



--------------------------------------------------------------------------------

(d) were advised and strongly encouraged in writing to consider the terms of
this Agreement and to consult with an attorney of your choice prior to executing
this Agreement and have had a reasonable period of time to consult with your
attorney prior to executing this Agreement.

(e) You hereby acknowledge that you are entering into this Agreement voluntarily
and, by your act of signing below, you agree to all of the terms and conditions
of this Agreement and intend to be legally bound hereby. You further understand
and agree that the terms of this Agreement were determined after negotiation,
and as such, should not be strictly construed for or against any party.

(f) You understand that rights or claims under the ADEA that may arise after the
date this Agreement is executed are not waived. You acknowledge that this
release of claims is not requested in connection with an exit incentive program
or other employment termination program offered to a group or class of employees
within the meaning of OWBPA.

9. Acknowledgement of Your Rights to Consider and Revoke the Release. You
understand, agree and acknowledge that:

(a) you have been advised and encouraged by Employer to have this Agreement
reviewed by legal counsel of your own choosing and you have been given ample
time to do so prior to signing this Agreement;

(b) you have been provided, or waived the right to have, at least twenty one
(21) days to consider this Agreement and to decide whether to agree to the terms
contained herein;

(c) you have the right to revoke the release set forth in Section 6 of this
Agreement at any time during the seven (7) day period following the date on
which you sign this Agreement (the “Revocation Period”) by giving written notice
of such revocation to Stephen Jones, Executive Vice President and Chief
Financial Officer, at 9790 Gateway Drive, Suite 200, Reno, Nevada 89521, on or
prior to the seventh day after the date you sign this Agreement and, if you
exercise your right to revoke the Release, you will (i) forfeit your right to
receive any of the payments hereunder, but (ii) retain all claims arising under
your Employment Agreement.

(d) No payments other than those required pursuant to Section 2(a) hereof shall
be paid to you until at least eight (8) days after you sign this Agreement and
will be paid only if you do not revoke the Release contained in this Agreement
pursuant to Section 9(c) hereof;

(e) Employer’s payments with respect to your COBRA premium provided herein will
be paid only if you do not revoke the Release contained in this Agreement
pursuant to Section 9(c) hereof, although you will retain all rights to elect
COBRA coverage as provided under applicable law;

(f) the continued vesting of the awards granted pursuant to the Equity Award
Agreements shall be effective only if you do not revoke the Release contained in
this Agreement pursuant to Section 9(c) hereof; and

(g) by signing this Agreement, you represent that you fully understand the terms
and conditions of this Agreement and you intend to be legally bound by them.

 

6



--------------------------------------------------------------------------------

10. No Detriment or Disparagement.

(a) You shall not (i) engage or intentionally cause or direct others to engage
in any act detrimental to any of the Company, any of their officers, partners,
members, associates, employees, directors, managers, parents, subsidiaries,
affiliates and related entities, and/or their business relations or (ii) make or
intentionally cause or direct others to make any publication, oral, written or
by implication, of a defamatory, disparaging or otherwise derogatory matter
pertaining the Company, any of their officers, partners, members, associates,
employees, directors, managers, parents, subsidiaries, affiliates and related
entities, and/or their business relations or to your employment relationship
with Employer or its subsidiaries and affiliates and/or their business
relations.

(b) Except as otherwise required by law, the Company agrees that, as a company,
it will refrain from any publication, oral and/or written, of a defamatory,
disparaging or of an untruthful nature pertaining to you or your employment with
Employer and will provide notice to its officers and directors of its
obligations under this Section 10(b) to refrain from any publication, oral
and/or written, of a defamatory, disparaging or of an untruthful nature
pertaining to you or your employment with Employer; provided, however, that you
acknowledge and agree that actions by individual employees of the Company in
their private and individual capacity and not on behalf of Employer which are
inconsistent with this Section 10(b) will not amount to a breach of this
Section 10(b) by the Company.

(c) If a breach or threatened breach of any covenant contained in this
Section 10 occurs, the nonbreaching party shall be entitled, in addition to any
other remedy available in law, to injunctive relief in order to prevent the
irreparable harm that may occur if such breach is allowed to occur or continue
to occur.

11. Post-Employment Covenants. You understand, acknowledge, agree and confirm
that, your Nondisclosure, Noncompetition, Nonsolicitation and Inventions
Agreement with the Company, a copy of which is attached hereto as Exhibit A and
is incorporated by reference herein, that such terms and those set forth in this
Section 11 are reasonable and necessary to protect the Company’s rights and
property, remains in full force and effect and sets forth your binding
obligations and, in consideration for Employer’s execution of this Agreement and
the offer of monies and other benefits to you hereunder, in addition to your
obligations under your Nondisclosure, Noncompetition, Nonsolicitation and
Inventions Agreement and without limiting such agreement in any way, you further
expressly acknowledge and agree to comply with each of the following covenants:

(a) Restrictive Covenants. The covenants set forth in Sections 6, 7 and 9 of the
Nondisclosure, Noncompetition, Nonsolicitation and Inventions Agreement set
forth on Exhibit A are expressly incorporated by reference herein and made a
part hereof. For the avoidance of doubt, the parties hereto acknowledge and
agree that as of the date of this Agreement the Company is not engaging in the
activities described in clauses (i) and (ii) of the second paragraph of
Section 7 of the Nondisclosure, Noncompetition, Nonsolicitation and Inventions
Agreement set forth on Exhibit A in mineral districts outside of the State of
Nevada.

 

7



--------------------------------------------------------------------------------

(b) Trade Secrets. You shall continue to keep secret and retain in the strictest
confidence, and shall not disclose, publish, disseminate, or otherwise reveal or
use, for your benefit or others, any of the Company’s trade secrets, defined as
information which: (i) derives economic value, actual or potential, from not
being generally known to the public or readily ascertainable by other persons
(outside the Company) who can obtain economic value from its disclosure or use;
and (ii) is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy or confidentiality.

(c) Non-Solicitation of Certain Supervised Employees. Notwithstanding anything
to the contrary in the Nondisclosure, Noncompetition, Nonsolicitation and
Inventions Agreement, for a period of two (2) years following the Termination
Date, you will not recruit, hire, or attempt to recruit or hire, directly or by
assisting others, any employee of the Company, who was employed by the Company
at any time during the final six (6) months of your employment with Employer;
provided, however, that nothing herein shall restrict general solicitations of
employment (or the subsequent employment) not specifically directed towards
employees of the Company.

(d) Cooperation in Legal Matters. You agree that upon reasonable notice from the
Company, you will make yourself available to the Company, and cooperate honestly
and accurately with the Company, in connection with any proceedings before any
court or agency, pertaining to any matter with respect to which you have
knowledge or information as a result of your employment with Employer, including
its subsidiaries and affiliates. The Company agrees, upon receipt of proper
documentation, to reimburse you for reasonable costs that you incur in
fulfilling this covenant.

(e) Covenant Application and Remedies. You acknowledge that the covenants of
this Agreement, including without limitation the covenants incorporated by
reference herein, specifically including those set forth in this Section 11, are
reasonably necessary to protect the goodwill, trade secrets and other business
interests of Employer and that they will cause you no undue hardship. You
acknowledge that any breach of these covenants will cause the Company immediate
irreparable harm for which injunctive relief would be necessary. Without
limiting other possible remedies to the Company for the breach of the covenants
set forth in this Section 11, including without limitation the covenants
incorporated by reference herein, you agree that injunctive or other equitable
relief shall be available to enforce these covenants, such relief to be without
the necessity of the Company posting a bond. In the event you breach any of the
covenants set forth in Sections 11(a) – (c), including without limitation the
covenants incorporated by reference herein, Employer’s obligations to make
payments or extend rights pursuant to the provisions of Sections 4 and 5 hereof
shall be of no further force and effect and shall immediately cease and,
notwithstanding any other provision to the contrary in this Agreement or any of
the Equity Award Agreements, you shall immediately forfeit any rights with
respect to future vesting of unvested Eligible PSUs and Eligible RSUs, which
awards will immediately be cancelled and forfeited. These Section 11 covenants
shall be construed as independent of any other provision in this Agreement, and
the existence of any claim or cause of action of yours against Employer, whether
predicated on this Agreement or

 

8



--------------------------------------------------------------------------------

otherwise, will not constitute a defense to the enforcement by the Company of
these covenants. You further acknowledge that this Agreement does not diminish
the effect of any other confidentiality covenants or agreements you previously
may have made with the Company, including without limitation, Employer, and that
the Company, including without limitation, the Employer, has the full right to
enforce the provisions of all such covenants or agreements in addition to those
contained in this Agreement.

12. Return of Property. Upon the Termination Date you shall promptly deliver to
Employer all computers, computer equipment, credit cards, keys, manuals,
notebooks and all confidential information and other data relating to the
Company in your possession or custody or under your control belonging to or in
any way relating to the business of the Company, or any of their respective
customers and by your signature on this Agreement you hereby represent and
warrant to the Company that all such property and information, including,
without limitation, all files, records, documents, drawings, specifications,
client lists, equipment, graphics, designs, and similar items, including any and
all copies whether prepared by you or otherwise coming into your possession,
shall remain the exclusive property of the Company and have not and will not be
removed from the premises of the Company by you or your agent(s). You further
represent and warrant that you have returned all such files, records, documents,
drawings, specifications, client lists, equipment, graphics, designs, and
similar items, including any and all copies whether prepared by you or otherwise
coming into your possession and that no such documents, files, or information
are within your possession or control.

13. No Admission of Liability. Neither this Agreement nor compliance with this
Agreement constitutes an admission by the Company, including without limitation,
Employer, that any action taken with respect to you was wrongful, unlawful or in
violation of any order, law, statute, local, state, or federal act, statute,
constitution, common law or contract, and the Company, including without
limitation, Employer, specifically denies any such wrongdoing or violation. You
shall not state or imply the contrary to any person or entity.

14. Withholding. All payments being made to you under this Agreement will be
subject to withholding for federal income taxes and, where applicable, to
withholding for Social Security, Medicare, unemployment compensation and state,
county and city taxes.

15. Tax Issues. You are hereby advised that the severance amount is likely to be
considered taxable income and subject to disclosure to the appropriate taxing
authorities. You are hereby advised that you should consult a tax expert with
any relevant tax questions. You agree to pay federal or state taxes, if any,
which are required by law to be paid with respect to the severance amounts and
any other payments or benefits provided under this Agreement. You further agree
to indemnify, defend and hold Releasees harmless from any claims, demands,
deficiencies, levies, assessments, executions, judgments or recoveries by any
governmental entity against Releasees for any amounts claimed due on account of
this Agreement.

16. Section 409A Compliance. With respect to any benefits provided under this
Agreement that are subject to Section 409A of the Code (“Section 409A”), it is
intended that the terms of this Agreement comply with the terms and conditions
of Section 409A and the regulations and guidance promulgated thereunder and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under

 

9



--------------------------------------------------------------------------------

Section 409A. If any amount payable under this Agreement is to be paid in two or
more installments, for purposes of Section 409A, each installment shall be
treated as a separate payment. Any provision that would cause this Agreement to
fail to satisfy Section 409A shall have no force and effect until amended to
comply with Section 409A. Additionally, if any payment is to be paid at some
later time for purposes of Section 409A, the payment date shall be modified
accordingly.

17. Severability. If any provision of this Agreement is found by a court of
competent jurisdiction to be invalid or unenforceable, the court will modify
such provision to the minimum extent necessary to make such provision valid and
enforceable or, if that is not possible, the court will strike such provision
from this Agreement. The invalidity or unenforceability of any provision of this
Agreement will not affect the force, effect, and validity of the remaining
provisions of this Agreement.

18. Amendment. This Agreement cannot be amended, modified, waived, discharged or
terminated, except in a writing signed both by you and a duly authorized
representative of the Company.

19. Entire Agreement. This Agreement, collectively with the your Nondisclosure,
Noncompetition, Nonsolicitation and Inventions Agreement with the Company, the
Equity Award Agreements and the equity award plans pursuant to which such equity
awards were granted, each of which is expressly incorporated by reference
herein, contains the entire agreement between you and the Company with respect
to the subject matter hereof and shall supersede all other prior and
contemporaneous agreements and understandings with respect to such subject
matter.

20. Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile or other electronic signature), each of which shall
constitute an original and all of which taken together shall constitute one and
the same instrument.

21. Governing Law and Consent to Personal Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Nevada without regard to conflicts of laws provisions thereof. In any legal
proceeding arising under this Agreement, venue shall be in Washoe County,
Nevada, and you consent to personal jurisdiction in Nevada and Washoe County.
The venue choice set forth herein shall not limit or restrict Employer’s right,
at its sole discretion, to pursue the equitable, injunctive or specific
performance remedies set forth in this Agreement in any jurisdiction or venue
where you may be found or where a breach or threatened breach may have or has
occurred.

22. Successors and Assigns. This Agreement shall be binding upon the parties
hereto and upon their heirs, administrators, representatives, executors,
successors, and assigns, and shall inure to the benefit of said parties and each
of them and to their heirs, administrators, representatives, executors,
successors, and assigns. You expressly warrant that you have not transferred to
any person or entity any rights, causes of action, or claims released in this
Agreement.

 

10



--------------------------------------------------------------------------------

23. Notices. All notices, requests, consents, and other communications required
or permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, or mailed first-class,
postage prepaid, by registered or certified mail (notices sent by mail shall be
deemed to have been given on the date sent), or by confirmed facsimile
transmission or by electronic transmission, with a hard copy deposited in first
class mail the same day or the following day, as follows (or to such other
address as either party shall designate by notice in writing to the other):

If to Employer or the Company:

Allied Nevada Gold Corp.

9790 Gateway Drive, Suite 200,

Reno, Nevada 89521

Attn: President and CEO

Telephone Number: (775) 789-4455

Facsimile Number: (862) 345-5010

Email:

With a copy to:

Neal, Gerber & Eisenberg LLP

2 North LaSalle Street, Suite 1700

Chicago, IL 60602

Attn: David S. Stone

Telephone Number: (312) 269-8411

Facsimile Number: (312) 578-1796

Email: dstone@ngelaw.com

If to Executive:

Scott A. Caldwell

6596 Masters Drive

Reno, Nevada 89511

With a copy to:

C. Thomas Burton, Jr., Esq.

Burton, Bartlett & Glogovac

50 West Liberty St., Suite 700

Reno, NV 89501

Email: tburton@bbg.net

Tel: 775.333.0400

Fax: 775.333.0412

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

You may formally accept the terms of this Agreement by signing below on or after
the Termination Date and returning it to me.

 

Very truly yours, Allied Nevada Gold Corp. By:  

/s/ Stephen M. Jones

Its:  

Executive Vice President & CFO

I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND AND AGREE TO ALL OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND THAT SUCH TERMS AND CONDITIONS ARE REASONABLE
AND ENFORCEABLE. I ALSO ACKNOWLEDGE THAT I HAVE SIGNED THIS AGREEMENT AS MY OWN
FREE AND VOLUNTARY ACT, AND THAT I ACKNOWLEDGE THIS IS AN IMPORTANT AND BINDING
LEGAL CONTRACT THAT I HAVE HAD THE OPPORTUNITY TO REVIEW WITH AN ATTORNEY AND I
HAVE SIGNED THIS AGREEMENT ON OR AFTER MY TERMINATION DATE.

Agreed and accepted as of this 29 day of May, 2013.

 

/s/ Scott Caldwell

Scott Caldwell

 

12



--------------------------------------------------------------------------------

EXHIBIT A

NONDISCLOSURE, NONCOMPETITION, NONSOLICITATION AND INVENTIONS AGREEMENT

EXHIBIT A

FORM OF EMPLOYEE NONDISCLOSURE, NONCOMPETITION

NONSOLICITATION AND INVENTIONS AGREEMENT

This Employee Nondisclosure, Noncompetition, Nonsolicitation and Inventions
Agreement (referred to as the “Agreement”) is entered into on             ,
2008, by and between Allied Nevada Gold Corporation (referred to as the
“Company”) and me.

I desire to be employed by the Company and the Company desires to employ me;
however, as a condition of my employment, the Company requires that I agree to
the terms of and execute this Agreement. I understand that if I do not agree to
the terms of and execute this Agreement, the Company is unwilling to hire and/or
retain me and pay me compensation for my employment.

Accordingly, I agree as follows:

 

1. I understand that my employment with the Company is “at-will”, which means
that I am not promised or guaranteed employment for any set period of time.
Either the Company or I may terminate my employment at any time with or without
cause without any advance notice. By signing this Agreement, the Company is not
changing my “at will” status and is not promising or guaranteeing me employment
for any set period of time.

 

2. I have had a full and complete opportunity to read, consider, discuss and
understand each provision of this Agreement.

 

3. I understand that the Company requires me to sign this Agreement in order to
protect its Proprietary Information (defined below) and its goodwill. I agree
that the terms of this Agreement are fair and reasonable for the protection of
the Company’s Proprietary Information and goodwill.

 

4. The Company may transfer and/or reassign me and change my duties and
responsibilities. I agree that such changes do not affect, alter or modify my
obligations under this Agreement and that I will continue to be bound by this
Agreement regardless of any such change.

 

5. For purposes of this Agreement, “Proprietary Information” is defined as: Any
and all trade secrets, confidential information and proprietary information
owned by the Company, including but not limited to existing and contemplated
services, programs, joint ventures, exploration programs, documentation and/or
schematics; business, accounting and financial information and data; marketing
plans and strategies; business proposals and communications; identities of
existing investors; details of current mineral exploration land packages,
technical reports/studies and associated technical data; and the identity of any
persons or entities associated with or engaged as consultants, advisers, or
agents.

 

6.

Prior to and during the course of my employment with the Company, I have been
and will be exposed to, provided with, given access to the Company’s Proprietary
Information. I have had and will have contacts with the Company’s customers,
potential customers, vendors and distribution network. As a result, during and
after my employment with the Company, regardless of the reason for termination
of my employment with the Company, I will not to directly or indirectly,
disclose or use for my own benefit or that of any other individual or entity any
of the Company’s Proprietary

 

- 1 -



--------------------------------------------------------------------------------

  Information, whether or not such Proprietary Information was communicated to
or otherwise learned of or acquired by me prior to or during my employment with
the Company, except in the good faith performance of my obligations for the
Company and in furtherance of the Company’s business. I understand, however,
that I may disclose the Company’s Proprietary Information if I am required by
law or a court of other governmental entity, but that I will notify the Company
before I make any such disclosure and will cooperate fully with the Company in
protecting such Proprietary Information.

 

7. I understand that the Company invests substantial time, money and other
resources in developing and maintaining the confidential nature of its
Proprietary Information and in developing its goodwill and reputation.
Accordingly, during my employment with the Company and for a period of one
(1) years following termination of my employment with the Company, regardless of
the reason for such termination, I will not directly or indirectly, alone or as
an officer, director, partner, trustee, investor (except for an investment of
not more than 5% in a publicly traded company or mutual fund), employee,
consultant or owner of any company or business entity or for myself:
(a) provide, sell, offer, solicit, attempt to sell, attempt to offer, attempt to
solicit, or assist in any such efforts made by others, any products or services
similar to those offered by the Company; (b) contact, solicit, or accept
business with respect to products or services similar to the Company’s products
or services from any individual or entity (i) who resides or has a principal
place of business in the state of Nevada, USA (ii) when the Company is or was
actively pursuing an exploration property or development project, or producing
mine, as evidenced by outstanding proposals from the Company to the prospective
property or project or producing mine owner at anytime during the one (1) year
period preceding termination of my employment with the Company; and (c) prepare
to provide, sell, offer, solicit, attempt to sell, attempt to offer, attempt to
solicit, or assist in any such efforts made by others, any products or services
similar to those offered by the Company, or to contact, solicit, or accept
business with respect to products or services similar to the Company’s products
or services from any individual or entity (i) who is a current property owner or
Joint venture partner associated with the Company (ii) whom the Company is or
was actively pursuing as a potential partner or a business relationship; as
evidenced by outstanding written proposals from the Company to the prospective
customer at anytime during the one (1) year period preceding termination of my
employment with the Company.

These restrictions shall apply only in the state of Nevada or other mineral
districts in which the Company (i) is engaging in business or actively pursuing
an exploration, development or mining opportunity, as evidenced by outstanding
proposals from the Company to the prospective partner or individual entity with
whom the Company is pursuing a business relationship at the time of termination
of my employment with the Company; or (ii) engaged in business or actively
pursued a potential business partner or individual entity with whom the Company
is pursuing a business relationship as evidenced by outstanding written
proposals from the Company to the prospective business partner or individual
entity with whom the Company is pursuing a business relationship at any time
during the one (1) year preceding termination of my employment with the Company.

 

8. I also understand that the Company invests substantial time, money and other
resources in hiring educating and training employees and developing in its
employees skills and knowledge specific to the Company and its business.
Accordingly, for a period of one (1) year following termination of my employment
with the Company, regardless of the reason for such termination, I will not
hire, attempt to hire or solicit any individual who is an employee of the
Company at the time of termination or was an employee of the Company at any time
during the year preceding termination of my employment with the Company.

 

- 2 -



--------------------------------------------------------------------------------

9. All ideas, processes, discoveries, inventions, computer programs and
software, improvements and suggestions, whether they be patentable or not, made,
devised, conceived, developed or perfected by me alone or with any other person
or persons during the term of my employment by the Company (whether pursuant to
this Agreement or otherwise) or within six (6) months thereafter, which are in
any way reasonably related to the products or apparatus of the Company, or
components thereof, or modified for use by, developed or under development for,
or pertaining to the business of the Company (including research and
development) and any works of authorship, including but not limited to any and
all reports, protocols, publications, software, systems and writing or
compilations of data of every kind and description prepared or devised by my or
under my direction while employed by the Company and which relate to or arise
out of the actual and/or anticipated business activities of the Company
(collectively referred to as “Developments”), will be the sole and exclusive
property of the Company. To the extent that any Developments are not the
property of the Company, I irrevocably assign all right, title and interest in
such Developments to the Company.

I agree to promptly disclose all Developments to the Company, and, upon request,
promptly take all reasonable actions and execute and deliver, without further
consideration, such assignments and other good and sufficient instruments of
transfer and conveyance, and all other such documents as, in the opinion of the
Company, shall be effective to vest in the Company full title thereto, or to
secure for the Company the full benefit thereof, including, without limitation,
the execution of all documents and the doing of all acts necessary and proper to
file, obtain, maintain and enforce patent applications, patents, copyrights and
all other available forms of protection in the United States and all other
countries of the world. To protect the Company in case I fail to do so, I hereby
irrevocably appoint the Chief Executive Officer of the Company as my
attorney-in-fact, empowered solely to execute in my name and deliver such
documents.

 

10. I agree that the restrictions in this Agreement, specifically including
those in paragraphs 6, 7 and 8 above, are reasonable and necessary to protect
the Company’s Proprietary Information and goodwill. I further acknowledge that
the restrictions in this Agreement will not prevent me from engaging in work or
from obtaining employment or making a living, other than as expressly set forth
in this Agreement after termination of my employment with the Company.

 

11. I acknowledge that I am free to enter into this Agreement and accept my
employment assignment with the Company without violating any obligations to any
other person or entity, and that I will not make any unauthorized use of the
proprietary information of others in the course of the work assignment at the
Company. I agree that following termination of my employment with the Company, I
will make the terms of this Agreement known to any prospective employer if such
employer is engaged in any business similar to or competitive with any product
of the Company.

 

12. If any provision of this Agreement is found to be invalid or unenforceable,
it shall not affect the remaining provisions of this Agreement. Further, a court
shall have the authority to reform and rewrite the “invalid or unenforceable”
provision, so it will be valid and enforceable.

 

- 3 -



--------------------------------------------------------------------------------

13. Any prior service that I have had with a company or business which is
acquired by, merged with, or otherwise becomes affiliated with the Company
through joint venture or other corporate transaction will be deemed to be
continuous employment by the Company for all purposes of this Agreement.

 

14. The Company has the right to assign this Agreement to any company or entity
which is related to, affiliated with or is a successor to the Company and all
provisions of this Agreement shall inure to the benefits of and be enforceable
by such related or affiliated company or entity, successor or assign. In the
event that I am assigned by the Company to work for any other company or entity
which is related or affiliated with the Company or which is a successor to the
Company, I will continue to be bound by the terms of this Agreement, even if the
Company does not assign this Agreement to such other company or entity.

 

15. Neither the Company’s failure to enforce the terms of this Agreement on
previous occasions, nor its failure to enforce another agreement similar to this
with another employee, shall constitute a waiver of any term or provision in
this Agreement. the Company must be free to use its own judgment as to when
enforcement of its rights hereunder is appropriate.

 

16. This Agreement shall be subject to the laws of the State of Nevada and any
dispute arising herein will be heard in the appropriate state or federal court,
as applicable, within this jurisdiction, except to the extent that the Company
chooses to litigate or seek an injunction instead in the state or country in
which I then reside or work.

 

17. I acknowledge that full compliance with the terms of this Agreement is
necessary to protect the business and goodwill of the Company and that a breach
of this Agreement will irreparably and continually harm the Company, for which
money damages may not be adequate. Consequently, I understand that, in the event
I breach or threaten to breach any of these covenants, the Company will suffer
irreparable harm, for which money damages alone will be an inadequate remedy.
Thus, I agree that the Company shall be entitled to a preliminary or permanent
injunction in order to prevent the continuation of such harm, in addition to all
other remedies available to the Company. I also agree that in such event, I
shall be bound by the restrictions set forth in this Agreement, specifically
including those in paragraphs 6, 7 and 8 above, until a period of two (2) years
has expired without a violation of such restrictions. Nothing in this Agreement,
however, will be construed to prohibit the Company from also pursuing any other
remedy, the Company and I having agreed that all remedies are cumulative.

 

18. No alteration or modification to any of the provisions of this Agreement
shall be valid unless made in writing and signed by both the Company and me. No
waiver shall be valid unless in writing and signed by the waiving party.

 

19. No notice, consent or communication provided for in this Agreement shall be
valid unless in writing and sent by certified mail, or delivered by hand or by
courier, to the other party at that party’s last known address. Notices sent by
fax or e-mail shall not be valid unless receipt is acknowledged by the
recipient. All notices are considered given when received.

 

 

[Name of Employee]

 

- 4 -